Citation Nr: 1128263	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from April 1951 to November 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this matter in January 2011.  

This appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in January 2011.  The Board noted that a VA examination provided in January 2009 did not comply with a prior 2008 remand because the examination consisted simply of a recording of hearing test results.  The January 2011 remand therefore instructed the VA examiner to conduct an audiological evaluation and report complaints and clinical findings.   

The Veteran had a VA examination in March 2011.  The examination report reflects that the examiner noted audiological findings but did not discuss the Veteran's complaints regarding his hearing loss disability.  As the examination report did not include a discussion of the Veteran's complaints, the examination did not comply with the Board's remand.  

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, another remand is necessary to ensure compliance with the remand instructions.

In a July 2011 brief, the Veteran's representative noted that the examination failed to discuss functional loss associated with the Veteran's hearing loss.  The representative also noted that the examination report did not indicate that the examination was performed without a hearing aid as required by VA regulation.  38 C.F.R. § 4.85.  The Veteran's representative noted that the speech discrimination score of 96 percent on the Maryland CNC speech discrimination test indicate that the test may have been performed with the use of  a hearing aid, given that previous records noted that the Veteran hears practically nothing with his right ear.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination that complies with the Board's prior remands.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of bilateral hearing loss.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should note that the claims file was reviewed.  The audiological evaluation should examiner should ensure that the evaluation is performed in accordance with 38 C.F.R. § 4.85 and specifically, that the evaluation is performed without the use of hearing aids.  

The examiner should address the functional impact of the Veteran's hearing loss.  Any and all indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and findings pertaining to the Veteran's hearing loss in detail.   

2.  Following the completion of the requested action, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



